Case 1:14-cv-24414-KMW Document 254 Entered on FLSD Docket 08/05/2021 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 14-cv-24414-WILLIAMS/MCALILEY



     COMPARELLI, et al.,

                              Plaintiffs,
            v.

     BOLIVARIAN REPUBLIC OF
     VENEZUELA, et al.

                              Defendants.


                                  NOTICE BY THE UNITED STATES

         On July 2, 2021, this Court notified the United States Department of State (“State

   Department”) that the Bolivarian Republic of Venezuela (“Republic”), a Defendant in the above-

   captioned matter, has filed a motion to quash the subpoena of former Venezuelan Supreme Court

   Justice Eladio Ramón Aponte Aponte on grounds of common-law foreign official immunity. See

   Order Inviting State Department Input at 1, ECF No. 236. The Court indicated that it would

   “welcome[] any opinion or information [the State Department] may wish to share with the Court,

   prior to August 10, 2021, regarding the application, or not, of common-law foreign immunity in

   this instance.” Id. at 2. The State Department hereby advises the Court that while it appreciates

   the invitation, it respectfully declines to file a Statement of Interest in this matter at this time.

   See 28 U.S.C. § 517.


   Dated: August 5, 2021                                 Respectfully submitted,

                                                         BRIAN M. BOYNTON
                                                         Acting Assistant Attorney General
Case 1:14-cv-24414-KMW Document 254 Entered on FLSD Docket 08/05/2021 Page 2 of 2




                                            ANTHONY J. COPPOLINO
                                            Deputy Director, Federal Programs Branch

                                            /s/ Joseph E. Borson
                                            JOSEPH E. BORSON (Va. Bar No. 85519)
                                            JOSEPH J. DEMOTT (Va. Bar No. 93981)
                                            Trial Attorneys
                                            United States Department of Justice
                                            Civil Division, Federal Programs Branch
                                            1100 L St. NW
                                            Washington, DC 20530
                                            Phone: (202) 514-1944
                                            Fax: (202) 616-8470
                                            Email: joseph.borson@usdoj.gov

                                            Attorneys for the United States




                                        2
